Title: To George Washington from William Hamilton, 20 February 1784
From: Hamilton, William
To: Washington, George



Sir
Bush Hill [Pa.] February 20th 1784

I receiv’d your favor of the 15th January, & shall be happy in affording you all the information in my power respecting its contents. Just before I had the pleasure of seeing your Excellency in philada I engaged a person of the name of Turner, newly arrived from England, to do some Stucco work at Bush Hill. It was not long before he proved himself a Master in that Business, & has since compleated a cornice & ceiling, which are allowed by all who have seen them, to be in point of taste & execution, far Superior to any thing of the kind that has been done in this Country.
While he was at this work I frequently talk’d with him about the different compositions now so much used in England, particularly that for covering floors, Roofs, & fronts of Houses. He profess’d to understand the method of preparing & applying it, & wished me to encourage him in giving a Specimen. To this, I at length consented; and he undertook to make a variegated floor in my Green House, one for an open portico in the front of my House on the Schuylkill, and to cover the flats of two Bow windows, that have for these ten years baffled every attempt to tighten them. The price agreed for, was at the rate of eight pence sterling for every square foot that should be of any one colour, and a Shilling sterling for the same quantity, done in compartments of different colours, he finding himself in provisions &c. & in all materials whatever.

The Winter soon after set in, & has since continued so extremely severe as to put a stop to the work for the present. I am however very sanguine as to the Success, nor do I found my opinion merely on the account given me by Turner himself I have enquired of Mr Vaughn & several other english gentlemen who say great things of it. I find it may be adapted to every kind of Ornament—can be done at any season of the year (in dry weather) & is impenetrable to Water, Heat, & frost. It would give me great Satisfaction to let you know what are the component parts of this Cement, & I have for that purpose taken all possible pains to obtain a knowledge of them from the man who has undertaken to make it, but he is determined to keep the matter secret, in expectation of thereby making a living. As soon as the Spring opens, & the Season will admit, I shall proceed in the experiments abovementioned, and the moment I can form a Judgement with certainty, shall give myself the pleasure to inform your Excellency of the result. If in consequence you should desire to have Mr Turners Assistance in any kind of work you wish to have done in his Business, he will chearfully attend you on the same terms, that he is now with me. I have the honor to be with great regard & the most perfect respect Your Excellencys most obedt humble Servant

W. Hamilton

